Citation Nr: 1441249	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a June 2014 hearing at the RO.  A transcript has been associated with the file.  At her hearing, the Veteran submitted additional lay evidence.  She waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence demonstrating that the Veteran had asthma that existed prior to her entry to active service. 

2. The record does not contain clear and unmistakable evidence demonstrating that the Veteran's pre-existing asthma was not aggravated by her active service. 

3. The Veteran's current asthma is a continuing disease process of symptoms noted in service. 





CONCLUSION OF LAW

The criteria for service connection for asthma have been met. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The claim of entitlement to service connection for asthma has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II.  Service Connection

The Veteran asserts that she is entitled to service connection for exacerbation of her asthma during service.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, in all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2013).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly:

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection).  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  See id. (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")).

Service treatment records (STRs) show that at the Veteran's entrance examination in June 1988, there was no notation of asthma.  The Report of Medical Examination shows that the Veteran's lungs and chest were normal.  The examiner noted, "healthy female."  A Report of Medical History, completed by the Veteran in 1993 indicates the Veteran reported she had suffered from asthma.  However, the corresponding medical examination reveals normal lungs.

Later, in October 2003, a private treatment record showed the Veteran was treated for problems breathing, ongoing for 3 weeks.  The Veteran complained of feelings of shortness of breath and a tight chest.  The physician noted a history of asthma as a child.  The physician prescribed the Veteran an inhaler.

In November 2003, the Veteran was treated and diagnosed with shortness of breath after any exertion.  Testing revealed that initial spirometry was essentially normal, but after bronchodilator there was an apparent notable decrease in airflow.  However, review of the volume-time and flow-volume curves suggested somewhat less than optimal effort from the Veteran.  The diagnostic impression also noted that lung volumes were normal, airway resistance was normal, and mild diffusion defect.  Again in November 2003 the Veteran complained of continuing shortness of breath.  

Last, a January 2004 STR reflects that a medical examination noted normal chest and lungs.

Private medical records dated September 2008, just prior to the Veteran's separation from service, show the Veteran's FEV was normal, but her FEV1/FVC ratio and FEF25-75% were reduced.  The report notes that the Veteran's effort was erratic, but that the normal FEV1 indicates no significant obstruction.  The report further notes that following administration of bronchodilators, there was no significant response.  The pulmonary function diagnosis was severe obstructive airway disease.  The report noted, however, that the shape of the flow volume loop indicated an inaccurate FVC.  Therefore accurate interpretation was impossible, and recommended repeating the test.  An accompanying report diagnosed airway obstruction, with dyspnea after severe exertion.

January 2009 through June 2009 private treatment records show treatment for a diagnosis of asthma.

In December 2010, the Veteran underwent a VA examination.  She reported currently experiencing asthmatic attacks daily or weekly depending on the triggers.  She further noted that she was diagnosed with asthma when she was 2 years old, and that her condition was severe until the age of 6.  At that time, she reported, her asthma became less severe and she had very few asthma problems until she was an adult.  She stated she used an inhaler for exercise induced asthma.  The Veteran noted using the following medication: Proventil HFA for 15 years, Asmanex for 1 year, and Advair for 1 month.

On chest and lung examination, the findings were abnormal, showing forced expiratory wheezing.  The examiner stated that since a PFT was not performed, that a diagnosis of asthma was not possible.  However, the examiner concluded that it was at least as likely as not that the Veteran's asthma was an aggravation of childhood asthma as some people with childhood asthma can have exercise induced asthma as adults.

In a letter dated June 2014, C.G., who served with the Veteran, stated that during service the Veteran had several asthma attacks.  Specifically, C.G. noted cleaning sprays and perfumes caused the Veteran to experience asthma attacks.

In a June 2014 statement, the Veteran's mother stated that the Veteran had symptoms of asthma since about 14 months of age.  The Veteran's mother outlined the medical treatment required to control the Veteran's childhood asthma, but stated that as the Veteran grew older, her condition improved.

Last, in her June 2014 Board hearing, the Veteran testified that her condition preexisted service, and that she was initially diagnosed with asthma when she was very young, and that her mother said her asthma was severe from ages 2 to 6.  The Veteran stated that her mother stated that after the age of 6, the Veteran began taking allergy shots and her asthma "went away", and the Veteran did not experience the same problems as previously.  It was not until 1995, the Veteran noted, that her asthma became more severe and she sought treatment.  Specifically, the Veteran reported that prior to 1995, she would experience symptoms approximately once or twice a year after exposure to a trigger, such as extremely cold weather, perfume or cleaning products.  She stated that from 1995 until her discharge in 2008, she sought constant treatment.  She also stated that at discharge, she reported having asthma as a child, which had mostly resolved in adulthood, but had worsened during her time in service.  The Veteran reported that use of her inhaler varied, and was generally required on exposure to her triggers.  Overall, the Veteran asserted that from her entrance to service in 1988 until 1995, she suffered an asthma attack sporadically once or twice, but that since 1995, there was an increase in symptoms. 

Here, the record on appeal confirms a current diagnosis of asthma.  Specifically, January through June 2009 private treatment records show diagnosis of this condition.  Accordingly, the existence of a present disability is established. 

However, the evidence of record next presents the question of whether asthma preexisted service.  On this question, STRs show that on the Veteran's examination conducted in June 1988, the Veteran had normal lungs and chest.  There was no notation of asthma.  Accordingly, the Veteran was not noted to have entered service with asthma.  Thus, 38 U.S.C.A. § 1111 is applicable. 

The record on appeal is not sufficient to rebut the presumption of soundness.  Regarding the preexisting prong of the presumption of soundness, the evidence includes medical records from October 2003 that show the examiner specifically noted the Veteran had a childhood history of asthma.  In November 2003, the Veteran reported a history of asthma in her Report of Medical History.  In her December 2010 VA examination, the Veteran again reported being initially diagnosed with asthma in 1966, when she was 2 years old.  The Veteran's mother also asserted that the Veteran was first diagnosed with asthma when she was 2 years old.  A medical record from December 1969 shows a diagnosis of bronchial asthma.  Thus, the preexisting prong necessary to rebut the presumption of soundness is satisfied.  See Horn, 25 Vet. App. at 235.

However, the record does not include clear and unmistakable evidence sufficient to rebut the aggravation prong of the presumption of soundness.  See id.

On this question, the Veteran competently and credibly testified in her June 2014 Board hearing that around 1995, while in service, her symptoms of asthma worsened, becoming more frequent, particularly in response to certain triggers.  The Veteran also noted these contentions in detail at her December 2010 VA examination, stating that her asthma was not severe from the age of 6 until she was an adult.  Specifically, the Veteran noted the use of Proventil for her asthma for the previous 15 years, since 1995.  Within 1 year prior to the examination, the Veteran began 2 new medications, suggesting an increase in severity.  The December 2010 examiner also opined that it was at least as likely as not that the Veteran's asthma was an aggravation of childhood asthma, as some people with childhood asthma can have exercise induced asthma as adults.  There is no contrary evidence; therefore, the Board does not find clear and unmistakable evidence that there was no increase in the severity of the disability, or that the increase in the disability was due to the natural progression of the condition.  In light of the foregoing, the presumption of soundness is not rebutted.  Consequently, the Veteran's asthma is deemed to have been incurred in service.  It follows that the record must then show that the Veteran's current asthma is related to the in-service asthma.

The Board finds that the third element of service connection, a nexus between the in-service disease and the current disability, is established.  The December 2010 examiner provided a well-reasoned opinion that it was at least as likely as not that the Veteran's asthma was an aggravation of childhood asthma, as some people with childhood asthma can have exercise induced asthma as adults.  Furthermore, the Veteran provided credible lay evidence that her asthma symptoms had increased in service, and that she continued treatment for asthma since that time.  Thus, the medical and lay evidence of record shows that the Veteran's current asthma is a continuing disease process of symptoms noted in service.  Therefore, the Board finds that service connection for asthma is warranted.


ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


